Citation Nr: 1720960	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran is competent to manage his Department of Veterans Affairs benefit payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2016 the Board remanded the case for further development.  The matter has now returned to the Board for appellate review.


FINDING OF FACT

The evidence shows that the Veteran is not competent to manage VA benefit payments.


CONCLUSION OF LAW

The Veteran is not competent for the purpose of managing his VA benefit payments.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.353 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, a mentally incompetent person is one who-because of injury or disease-lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353.

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c). 

There is a presumption in favor of competency.  Therefore, where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also, 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

In this case, the RO issued a rating decision in September 2012 regarding a proposed finding of incompetency.  Via a letter sent later that month, the Veteran was notified of the proposed finding and was informed that he could request a hearing as well as submit evidence or argument on this issue.  The RO then found the Veteran not competent in a December 212 rating decision.   In short, the RO complied with all due process provisions of 38 C.F.R. § 3.353(e).

Moving to the merits of the issue at hand, in his February 2013 Notice of Disagreement (NOD), the Veteran requested that he be found competent as he believed that he was capable of managing his own funds.  Specifically, the Veteran reported that his memory issues improved since he stopped taking insulin and that his family members were no longer trying to take advantage of him.  Upon careful review of all the evidence of record, the Board finds, clearly and convincingly, that the Veteran is not competent for the purposes of managing his VA benefit payments.  As such, the appeal will be denied.

The pending issue was initiated in August 2012 when Dr. Czapiewski, a staff psychologist with the Minnesota VA health care system, submitted a letter to VA's Fiduciary Unit in St. Paul, Minnesota.  In her August 2012 letter, Dr. Czapiewski stated that the Veteran was under her care and had been diagnosed with progressive dementia.  As a result of this diagnosis, Dr. Czapiewski concluded that the Veteran could no longer safely handle his financial affairs, including funds received from VA.  

The Veteran is currently in receipt of a 100 percent combined rating for compensation purposes.  The Veteran is service-connected for coronary artery disease with cardiomyopathy and type II diabetes mellitus.  This 100 percent rating has been in effect since August 31, 2010-almost two years prior to Dr. Czapiewski's letter.

As mentioned in the Board's June 2016 remand, the Veteran was hospitalized at a VA psychiatric ward for one week in August 2012.  An August 2012 VA occupational therapy consult from that period of hospitalization states that the Veteran scored 16/30 on a St. Louis University Mental Status Screening (SLUMS), indicating dementia.  The VA occupational therapist also reported that the Veteran scored a 4.7/5.8 on the Allen Cognitive Level (ACL) task, which was suggestive of mild to moderate functional decline with significant deficits in abstract thinking abilities and increased difficulty with solving problems or considering consequences.  As a result of the Veteran's performance, the occupational therapist recommended that the Veteran no longer drive.

A discharge summary dated August 6, 2012 from that period of hospitalization provides diagnoses of severe, recurrent major depressive disorder; posttraumatic stress disorder (PTSD); and dementia not otherwise specified (NOS), likely Alzheimer's type.  The clinician noted that the Veteran's Global Assessment of Functioning (GAF) score at admission was 25.  A GAF score is a scale reflecting "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 25 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, or suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).  

Additionally on the August 2012 discharge summary, the clinician noted that over the course of his hospital stay, the Veteran exhibited frequent confusion, would ask why he was hospitalized, and would ask the same questions repeatedly.  The clinician then concluded that the Veteran would benefit from having a representative payee manage his finances as it was reported that various family members had attempted to take advantage of the Veteran.  Despite the above problems and financial recommendations, the clinician stated that the Veteran was competent at discharge.

Moving beyond the medical evidence of August 2012, more recent VA treatment records reflect that the Veteran clearly and convincingly cannot manage his own VA benefit payments.  Specifically, a VA nurse practitioner note from a period of hospitalization in July 2013 states that the Veteran had been evaluated by mental health staff.  Pursuant to their recommendations, it was determined that the Veteran did not have the capacity to discharge himself from the hospital.  Rather, a "surrogate decision maker" was to be utilized.

Another discharge summary from the Minneapolis VA Medical Center (VAMC) in November 2013 indicates that the Veteran was hospitalized again from late October to early November 2013 regarding complaints of suicidal ideation.  The Veteran had been brought to the Minneapolis VAMC from a local jail after assaulting his wife.  The Veteran's spouse indicated that the Veteran made increasing threats to commit suicide and reported that she felt unsafe at home due to the Veteran's violent conduct towards her.  Additionally, the Veteran's spouse indicated that the Veteran had been refusing to take his prescribed medications at home.  The clinician listed dementia NOS as the Veteran's principal diagnosis at discharge.

In a December 2013 VA treatment record approximately one month after the period of hospitalization described above, a VA staff neuropsychologist stated that the Veteran displayed persistent impairments in learning and memory.  Additionally, results of testing were indicative of moderate to severe levels of subjective depression.  The clinician concluded that per the recorded findings, ongoing fiduciary support was strongly recommended for the Veteran.  Along this line, in a January 2014 VA treatment record, a clinician stated that given the objective evidence of memory impairment and select executive difficulties, it was highly likely that the Veteran would be at risk for financial manipulation in the future if his personal funds were not monitored.

Later, in an October 2015 VA treatment record, Dr. Czapiewski stated that testing of the Veteran from December 2013 showed dementia and vulnerability of financial manipulation by others.  Dr. Czapiewski further explained that the Veteran's disability picture since that prior testing had not changed except for the worse.  Dr. Czapiewski then concluded that, in her opinion, the Veteran remained a vulnerable adult who would benefit from the appointment of a guardian.  

Relatedly, in a November 2015 VA treatment record, another VA clinician stated that the Veteran did not have the capacity to make medical decisions based on cognitive deficits and an inability to understand.

Separate from the VA treatment records discussed above, the Veteran was also afforded a VA examination in August 2016 regarding his capacity to manage his own VA benefit payments.  During this examination, the clinician diagnosed the Veteran with major vascular neurocognitive disorder as well as PTSD.  During SLUMS testing, the Veteran scored 16/30.  The examiner then opined that the Veteran was incapable of managing his financial affairs due to marked neurocognitive deficits. 

A September 2016 addendum to the August 2016 VA examination directly addressed the lay statements made by the Veteran throughout the course of appeal, including the contention made in his February 2013 NOD that his memory had improved.  In response, the examiner stated that any assertions of improvement would be incorrect as the Veteran had significant cognitive impairments at baseline and, if not in a structured environment, the Veteran would forget to take his medications, leading to further cognitive impairment.

In light of the above, the Board finds that the weight of evidence shows, clearly and convincingly, that the Veteran is not competent for the purposes of managing his VA benefit payments.  As such, the appeal will be denied.  See 38 C.F.R § 3.353.  In making this determination, the Board acknowledges the positive statement regarding competency made in the August 2012 discharge summary.  But, the Board finds this isolated determination to be overwhelmed by the other evidence of record.  Additionally, even if the Board assumes that the Veteran was competent in August 2012, more recent evidence demonstrates that the Veteran's situation has deteriorated to the point that, currently, he is no longer competent to manage his VA benefit payments.

Additionally, the Board has also considered lay statements by the Veteran and others in making its determination.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, these lay reports are outweighed by the numerous findings of medical professionals of record.

In conclusion, the Board finds that the weight of evidence shows that the Veteran is not competent for the purpose of managing his VA benefit payments; therefore, restoration of competency status for VA benefit purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.S. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to the restoration of competency for the purposes of handling VA benefit payments is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


